IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10863
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOHN EDWARD WRIGHT,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:95-CR-43-A
                       - - - - - - - - - -

                          June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Edward Wright appeals his sentence for possession with

intent to distribute cocaine, arguing that the district court

erred by failing to treat three prior state-court convictions for

aggravated robbery as "related cases" for sentencing purposes.

Wright argues that the cases are related because they would be

considered as consolidated for sentencing under Ninth Circuit law


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10863
                                -2-

and nonbinding commentary in a Sentencing Commission publication,

and he suggests that principles of federalism and the rule of

lenity dictate that state law should not determine whether prior

convictions are considered as "consolidated" under the Sentencing

Guidelines.

     The Ninth Circuit's holding on this issue is irrelevant

because, under the law in this circuit, Wright's prior

convictions are not deemed to have been consolidated for

sentencing.   See United States v. Gipson, 46 F.3d 472, 476 (5th

Cir. 1995).   The Sentencing Commission publication cited by

Wright is not binding on this court.   United States v. Kings, 981
F.2d 790, 795 n.10 (5th Cir.), cert. denied, 508 U.S. 953 (1993).

     AFFIRMED.